                             United States District Court
                                       for the
                             Southern District of Florida

Diane Bradbury, Plaintiff,               )
                                         )
v.                                       )
                                           Civil Action No. 21-20477-Civ-Scola
                                         )
NCL (Bahamas) LTD, a Bermuda             )
Corporation, d/b/a Norwegian             )
Cruise Line and others, Defendants.      )

           Order Denying Motion to Dismiss and Motion to Strike

       Plaintiff Diane Bradbury brings this maritime negligence action against
Defendant NCL (Bahamas) Ltd. (“NCL”) for injuries sustained when she fell on
the NCL Gem. (Am. Compl., ECF No. 6.) NCL has filed a motion to dismiss the
amended complaint as a shotgun pleading in violation of Rule 8 of the Rules of
Civil Procedure. (ECF No. 10.) In the alternative, NCL requests that the Court
strike paragraph 48 which alleges seven examples of prior similar incidents.
Bradbury opposes the motion arguing that the amended complaint is not a
shotgun pleading and provides NCL with notice of the facts comprising the
claims against it; and avers that striking paragraph 48 is not justified. (ECF No
11.) NCL timely replied. (ECF No. 12.) After careful consideration, the Court
denies NCL’s motion to dismiss and denies NCL’s motion to strike. (ECF No.
10.)

     1. Background

       Bradbury and her wife, Pam Kus, boarded the NCL Gem on November 8,
2019. (ECF No. 6 ¶ 20.) The vessel departed from Boston, Massachusetts. (Id.)
That evening, at approximately 7:30 p.m., Bradbury fell and hit her head on an
interior deck staircase between the 6th and 7th floors. (Id. ¶ 21.) The fall caused
Bradbury to lose consciousness and experience fluttering of her eyes. (Id.) NCL
personnel responded to the scene of the accident while Bradbury remained on
the floor. (Id. ¶ 22.) Kus, who witnessed the Plaintiff’s fall, explained to NCL
personnel that Bradbury had fallen and was unconscious. (Id.) At the time NCL
medical personnel responded to the scene, the vessel was on the outskirts of
the Port of Boston, Massachusetts. NCL personnel assisted Bradbury from the
floor and into a wheelchair and transported her to the shipboard medical
center. (Id. ¶ 24.) Kus reported the fall to the shipboard medical personnel,
including the fact that she had hit her head and had been unresponsive. (Id.)
Despite knowing the circumstances of Bradbury’s accident, NCL decided to
continue on its voyage instead of returning back to the nearest port. (Id.) The
NCL medical personnel did not perform a CT scan, a scan of the head of a
patient performed in cases of head trauma, because it did not have the medical
equipment to do so. (Id. ¶¶ 25-26.)
        On November 10, 2019, Kus and Bradbury returned to the onboard
medical center. (Id. ¶ 29.) Kus advised the medical personnel that since her fall
Bradbury had developed a knot on her head, experienced headaches and
nausea, and been unable to complete crossword puzzles or answer questions.
(Id.) Doctors Gia Adamia and Francisco Nava, Defendants in this action,
examined Bradbury. (Id.) They asked Bradbury if she knew where she was, to
which Bradbury responded “you know.” (Id. ¶ 30.) The doctors advised
Bradbury to remain in the medical center. (Id.) Bradbury continued to become
more confused and disoriented, and she urinated on the floor unaware of
where she was. (Id.)
        During the afternoon of November 10, 2019, Dr. Adamia called NCL’s
shoreside consultant medical services with the Cleveland Clinic of Florida. (Id.
¶ 35.) Dr. Adamia reported that Bradbury had fallen on November 8 and had
experienced confusion, including forgetting her spouse’s name, yet despite
those symptoms generally looked well and complained of a mild headache. (Id.)
That evening, NCL and its medical personnel decided to speed up the ship to
evacuate Bradbury at the next port in St. Thomas. Bradbury was evacuated
from the ship at approximately 10:00 p.m. on November 11, 2019. (Id. ¶ 38.)
The hospital in St. Thomas was unable to treat Bradbury’s condition and she
was air lifted to Jackson Memorial Hospital in Miami, Florida. (Id. ¶ 42.) As a
result of NCL and the medical personnel’s negligence, Bradbury suffered
permanent brain injury. (Id. ¶ 43.)
        Bradbury filed this action against NCL on February 3, 2021 and has
since amended the complaint as a matter of course. (ECF Nos. 1, 3, 6.) The
operative complaint brings the following claims against NCL: (1) vicarious
liability for the acts of its medical staff under theories of respondeat superior
and apparent agency (Counts I, II); (2)negligent failure to evacuate Bradbury
(Count V); (3) negligent hiring of onboard medical staff (Count VI); and (4)
negligent provisioning and equipping medical facilities (Count VII). Bradbury
contends that NCL knew or should have known about the dangers posed by
negligent medical treatment, including the failure to timely evacuate emergency
passengers, and offers seven examples of prior similar incidents. (Id. ¶ 48.)
   2. Legal Standard

       Federal Rule of Civil Procedure 8(a) requires “a short and plain statement
of the claims” that “will give the defendant fair notice of what the plaintiff’s
claim is and the ground upon which it rests.” Fed. R. Civ. P. 8(a). The Supreme
Court has held that “[w]hile a complaint attacked by a Rule 12(b)(6) motion to
dismiss does not need detailed factual allegations, a plaintiff’s obligation to
provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will
not do. Factual allegations must be enough to raise a right to relief above the
speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)
(internal citations omitted).
       “To survive a motion to dismiss, a complaint must contain sufficient
factual matter, accepted as true, to state a claim to relief that is plausible on its
face.” Ashcroft v. Iqbal, 556 U.S. 662 (2009) (quotations and citations omitted).
“A claim has facial plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Id. Thus, “only a complaint that states a plausible
claim for relief survives a motion to dismiss.” Id. at 1950. When considering a
motion to dismiss, the Court must accept all of the plaintiff's allegations as
true in determining whether a plaintiff has stated a claim for which relief could
be granted. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984). For purposes of
Rule 12(b)(6), a court generally may not look beyond the pleadings, which
includes any information attached to a complaint. U.S. ex. Rel. Osheroff v.
Humana, Inc., 776 F.3d 805, 811 (11th Cir. 2015) (internal citations omitted).

   3. Analysis

      NCL moves to dismiss the complaint as a shotgun pleading and
alternatively, requests that the Court strike paragraph 48, which lists the
seven examples prior similar incidents. (ECF No. 10.) The Court addresses each
argument below.

         A. The Amended Complaint is Not a Shotgun Pleading

      NCL has moved to dismiss the amended complaint as an impermissible
shotgun pleading and offers no additional basis for dismissal. (ECF No. 10 at 2-
4.) NCL contends that the amended complaint is an impermissible shotgun
pleading because every count realleges and incorporates by reference the same
introductory factual allegations. The amended complaint, NCL argues, also
impermissibly incorporates irrelevant facts into each count. NCL argues that
these deficiencies makes it impossible for any of the Defendants to determine
what specific facts Bradbury intends to assert in support of her claims. (Id. at
4.)
       The Eleventh Circuit has recognized four types of shotgun pleadings. See
Weiland v. Palm Beach County Sheriff's Office, 792 F.3d 1313, 1321 (11th Cir.
2015). The first is “a complaint containing multiple counts where each count
adopts the allegations of all preceding counts, causing each successive count to
carry all that came before and the last count to be a combination of the entire
complaint.” Id. at 1321. The second is a complaint that is “replete with
conclusory, vague, and immaterial facts not obviously connected to any
particular cause of action.” Id. at 1322. The third is a complaint that does not
separate “each cause of action or claim for relief” into a different count. Id. at
1323. And the final type of shotgun pleading is a complaint that “assert[s]
multiple claims against multiple defendants without specifying which of the
defendants are responsible for which acts or omissions, or which of the
defendants the claim is brought against.” Id. NCL argues that the amended
complaint constitutes the first or the second type of shotgun pleading. The
Court disagrees.
       Bradbury’s amended complaint does not fall into the first category of
shotgun pleadings because although all of the counts in the complaint
incorporate almost every factual allegation in the complaint, none of the
individual counts adopts the allegations in the previous counts. Barmapov v.
Amuial, 986 F.3d 1321, 1325 (11th Cir. 2021) (holding that amended complaint
did not constitute the first type of shotgun pleading because “although nine of
the 19 counts incorporate almost every factual allegation in the complaint,
none of them adopts the allegations in the preceding counts.”).
       Nor does the amended complaint constitute the second category of
shotgun pleadings. NCL’s motion seems to argue that if a complaint
incorporates by reference multiple factual allegations into each count or
includes some irrelevant allegations, the complaint is a de facto shotgun
pleading and must be dismissed. This argument overlooks the heart of the
matter. “The unifying characteristic of all types of shotgun pleadings is that
they fail to one degree or another, and in one way or another, to give the
defendants adequate notice of the claims against them and the grounds upon
which each claim rests. Weiland, 792 F.3d at 1323. Accordingly, the question
before the Court is whether the amended complaint puts NCL on notice of the
facts giving raise to the claims against it. The Court finds that it does.
       Although the amended complaint includes some unnecessary factual
allegations, such as pictures of NCL crew members and general analysis of the
value using CT-scans, each negligence count is supported by sufficient facts
that will put NCL on notice of the basis for those claims. Indeed, each count
contains factual allegations that: (1) NCL owed a duty to Bradbury; (2) NCL
breached that duty; (3) the breach caused injury to Bradbury; and (4) Bradbury
suffered harm. See Irvin v. NCL (Bahamas) Ltd., No. 20-20929-CIV, 2020 WL
5937900, at *2 (S.D. Fla. Sept. 28, 2020) (Cooke, J.) (denying motion to dismiss
complaint as shotgun pleading because each count in the complaint contained
factual allegations supporting each element of that respective cause of actions);
see also Mollicone v. Universal Handicraft, No. CV 17-21468-CIV, 2017 WL
5897438, at *3 (S.D. Fla. Nov. 29, 2017) (Scola, J.) (denying motion to dismiss
on several grounds including shotgun pleading, explaining “[w]hile the Court
recognizes that the substantive counts in the third amended complaint are not
a model of drafting and reincorporate the allegations preceding them, the Court
does not find that such a technical violation alone renders the third amended
complaint so confusing as to justify dismissal in this case.”). For example,
Counts I and II allege negligent medical treatment under actual and apparent
agency theories, respectively. The complaint allocates two separate sections to
the facts that give rise to each theory of agency. (ECF No. 6 ¶¶ 49-56, 57-61.)
Additionally, each count dedicates a section to the specific acts by the medical
personnel which purportedly constitute negligent medical care. (Id. ¶¶ 66, 75.)
Count V alleges negligent failure to evacuate Bradbury and incorporates facts
regarding Bradbury’s accident, the reported symptoms, the timeline of NCL’s
decision to evacuate her, and the reasons NCL’s decisions fell short from the
standard of care. (Id. ¶¶ 1-48, 97-98.) Count VI for negligent hiring alleges that
NCL breached its duty to have competent shipboard doctors and medical
personnel by failing to conduct investigations, calling references, and ensuring
they had sufficient medical experience. (Id. ¶¶ 105-109.) Lastly, Count VII for
negligent provisioning incorporates general factual allegations which put NCL
on notice that it was allegedly negligent for failing to have a CT-scan or MRI
equipment to enable the medical personnel to properly treat head injuries. (Id.
¶¶ 26, 115.) The Court finds that the amended complaint is not a shotgun
pleading. Accordingly, NCL’s motion to dismiss is denied. (ECF No. 10.)

        B. Motion to Strike

       NCL argues, in the alternative, that paragraph 48 should be stricken
because the alleged prior incidents are factually distinguishable from
Bradbury’s purported injury. (ECF No. 10 at 5-6.) Rule 12(f) allows the Court to
“strike from a pleading ... any redundant, immaterial, impertinent, or
scandalous matter.” Fed. R. Civ. P. 12(f) (emphasis added). However, “Rule
12(f) motions to strike on any of these grounds are not favored, often being
considered purely cosmetic or time wasters, and are regularly “denied unless
the challenged allegations have no possible relation or logical connection to the
subject matter of the controversy and may cause some form of significant
prejudice to one or more of the parties to the action.” Kenneth F. Hackett &
Assocs., Inc. v. GE Cap. Info. Tech. Sols., Inc., 744 F. Supp. 2d 1305, 1309 (S.D.
Fla. 2010) (Altonaga, J.) (denying motion to strike under Rule 12(f)).
       NCL argues that the prior incidents should be stricken because they are
wholly unrelated to Bradbury’s claims as they involve different types of
injuries. (ECF No. 10 at 5-6.) NCL further argues that paragraph 48 is
prejudicial because it charges it with notice of a history of failing to timely
evacuate its passengers or provide adequate medical treatment. (ECF No. 12 at
5.) In response, Bradbury argues that although the alleged prior incidents
involve different kinds of injuries such as broken ribs or pneumonia, they all
relate to NCL’s failure to competently treat medical conditions or timely
evacuate emergent passengers, which are central to Bradbury’s claims. (ECF
No. 11 at 9-11.)
       The Court finds that at this early stage of the case and without the
benefit of evidence of prior incidents, the striking of paragraph 48 is not
justified. Moreover, the alleged prior incidents are not prejudicial to NCL
because they are just that—allegations. The filing of the amended complaint
does not by itself establish that NCL had notice that it was providing negligent
care or was negligent in deciding when to evacuate passengers. The parties
may dispute the admissibility of the alleged prior incidents in motions in limine
or at summary judgment. NCL’s motion to strike is denied. (ECF No. 10.)

   4. Conclusion

       For these reasons, NCL’s motion to dismiss is denied and NCL’s motion
to strike paragraph 48 is denied. (ECF No. 10.)
      Done and ordered in Miami, Florida, on June 17, 2021.

                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
